Citation Nr: 0735244	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  05-28 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her granddaughter




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty for more than 24 years 
until his retirement in June 1995.  He died in May 2004 and 
the appellant is his widow.  The appellant lives in Italy, 
which is where the veteran resided at the time of his death.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

In a June 2007 Informal Hearing Presentation, the appellant's 
representative asserted that the appellant was also claiming 
dependency and indemnity benefits pursuant to the provisions 
of 38 U.S.C.A. § 1318.  This claim is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran died of a brain tumor in May 2004.  In this case 
the appellant seeks service connection for the cause of the 
veteran's death.  

The veteran did not file a claim for compensation before his 
death.  With her claim for DIC benefits, the appellant 
submitted copies of some records, which suggest that the 
veteran's tumor was first identified in September 2003 by CT 
scan at an Italian hospital.  A September 2003 telephone 
consultation indicates that the veteran was undergoing 
further tests at the Italian hospital to identify the 
characteristics of the tumor.  The veteran's death 
certificate reveals that he died at an Italian hospital.  The 
appellant did not respond to the RO's October 2004 notice 
issued pursuant to 38 U.S.C.A. § 5103(a), and she did not 
authorize VA to obtain any of the veteran's records from any 
Italian medical facilities.  The appellant should be informed 
that such records are relevant to her claim and that she 
should submit such records or authorize VA to obtain these 
records.

Also, the copies of records that the appellant submitted 
include a June 2002 medical record from a U.S. military 
facility, which notes that the veteran reported receiving 
treatment at the U.S. medical facilities at Camp Darby two 
months previously for headache complaints.  These records are 
not in the veteran's claims file.  Copies of the veteran's 
treatment reports should be obtained from the Camp Darby 
facility.  See 38 C.F.R. § 3.159(c)(2).

The veteran was discharged from service in June 1995.  The 
service medical records contain many complaints of headaches, 
and show that the veteran complained of facial numbness in 
addition to headaches on occasion, e.g., in September and 
October 1992 and June 1995.  The copies of documents provided 
by the appellant also show that the veteran complained of 
headaches and facial numbness at times after service.  In 
this case a medical opinion should be obtained.  See 
38 C.F.R. § 3.159(c)(4).

The appellant will also have an opportunity to receive the 
notice required by the United States Court of Appeals for 
Veterans Claims (Court) in its March 2006 opinion in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) (as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).  In addition, a review of record does not show that 
the appellant was notified as required under 38 U.S.C.A. § 
5103, and defined in Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).  Hupp holds in the context of a claim for 
Dependency and Indemnity Compensation (DIC) benefits, section 
5103(a) notice must include (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a corrective 
notice letter under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
the specific notice required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), 
and Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).  

2.  Inform the appellant that the medical 
records from the Italian medical 
facilities where the veteran was 
discovered to have a brain tumor and 
where he received his terminal treatment 
would be helpful for consideration of her 
claim.  Request that she obtain the 
veteran's records from the Italian 
medical facilities and submit them to VA, 
or authorize VA to obtain those records.  

3.  Obtain copies of all of the veteran's 
treatment records at the U.S. medical 
facility at Camp Darby, Italy, dated from 
June 1995 to May 2004.

4.  When the above actions have been 
accomplished, and after any foreign 
language documents have been translated 
into English, send the veteran's claims 
file to an oncologist that specializes in 
brain tumors.  The specialist is 
requested to review the medical records 
and provide an opinion as to whether it 
is at least as likely as not that the 
veteran's terminal brain tumor first 
manifested during his military service.  
Reasons and bases for all opinions should 
be provided.

5.  Upon completion of the above 
requested development reconsider the 
appellant's claim.  If the benefit sought 
on appeal is not granted, the appellant 
and her representative should be provided 
a supplemental statement of the case and 
be afforded the appropriate opportunity 
to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



